Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  LAWRENCE W. FEW,

                            Relator.


§

§

§

§

§


No. 08-06-00025-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS




MEMORANDUM OPINION
           Relator Lawrence W. Few has filed a pro se petition for writ of mandamus,
complaining that the trial court is violating his due process rights by not allowing enough
funds to be released from his estate in the pending divorce proceeding, thereby denying him
his right to retain counsel of his choice in the pending divorce action and in other criminal
cases.  Further, Relator complains that the trial court has issued discovery sanction orders,
which are overly broad, hostile and prejudicial to Relator, and affect his ability to prepare his
defense.
           Mandamus will only lie to correct a clear abuse of discretion when there is no
adequate remedy at law.  Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.
proceeding).  To obtain a writ of mandamus, a relator must provide this court with “a
certified or sworn copy of any order complained of, or any other document showing the
matter complained of.”  Tex. R. App. P. 52.3(j)(1)(A).  In his petition, Relator states that he
will supplement the petition with the trial court transcripts and the orders “as soon as they
will give them to me.”
Relator must file with the petition:
 
(1) a certified or sworn copy of every document that is material to the
relator’s claim for relief and that was filed in any underlying
proceeding; and 
 
(2) a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered
in evidence, or a statement that no testimony was adduced in
connection with the matter complained.

Tex. R. App. P. 52.7(a).
 
After the record is filed, relator or any other party to the
proceeding may file additional materials for inclusion in the
record.  

Tex. R. App. P. 52.7(b) (emphasis added).
Relator has not provided a record that demonstrates his entitlement to relief.  See Tex. R.
App. P. 52.3(j)(1), 52.7(a).
           Accordingly, the petition for writ of mandamus is denied.

                                                                  RICHARD BARAJAS, Chief Justice
March 16, 2006

Before Barajas, C.J., Chew, and Parks, JJ.
Parks, J., sitting by assignment